Exhibit 10.15

 

MEMORANDUM OF UNDERSTANDING

 

Made this 11th day of April 2006 by and between Marina Associates; Atlantic City
Showboat, Inc.; Bally’s Park Place Inc. d/b/a Bally’s Atlantic City; Boardwalk
Regency Corp. d/b/a Caesars Atlantic City; Tropicana Casino & Resort; Resorts
International Inc.; Resort’s International Holdings, L.L.C., t/a Atlantic City
Hilton; Trump Taj Mahal, Assoc. d/b/a Trump Taj Mahal Hotel & Casino; Trump
Plaza Assoc. d/b/a Trump Plaza Hotel & Casino and Trump Marina Assoc. d/b/a
Trump Marina Hotel & Casino, (hereinafter referred to collectively as the
“Employers” and individually by name) and International Union of Operating
Engineers, Local Union 68; NJ Regional Council of Carpenters, Local Union 623
and Painters & Allied Trades District Council 711 (hereafter referred to
collectively as the “Unions” and individually by local number).

 

INTRODUCTION

 

The Employers and the Unions are parties to ten (10) individual collective
bargaining agreements all with the same or substantially similar terms and
conditions. For the sake of uniformity and convenience, the Employers have
coordinated bargaining for the purpose of negotiating agreements to supersede
their respective collective bargaining agreements with the Unions, which will
expire midnight April 30, 2006. The following sets forth the agreement reached
between the Employers and the Unions subsequent to the conduct of collective
bargaining negotiations:

 

MODIFICATIONS

 

DURATION

 

Five (5) years, May 1, 2006 to April 30, 2011

 

ARTICLE II

 

For Carpenters, check off of Book Dues, as long as employee authorization is
provided and Employer only has to provide one check.

 

ARTICLE V, SENIORITY

 

Section 3(c)

 

Delete language “one year for illness” and amend to read “six months (or one
year for worker’s compensation) unless required to be longer, as an
accommodation under state or federal law which extension or lack thereof, is not
subject to the grievance and arbitration procedure. FMLA and NJFLA leave runs
concurrently with leaves under this Agreement to the extent applicable.” (Local
68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

1

--------------------------------------------------------------------------------


 

ARTICLE V §5

 

Shop stewards will receive superseniority for purposes of layoff and recall
assuming they are qualified to perform the existing work in the opinion of the
Company. The Unions can only designate one shop steward per bargaining unit for
this purpose.

 

ARTICLE V, (CARPENTERS)

 

Probationary period extended to ninety (90) days.

 

ARTICLE VII, VACATION

 

Add number eight (8), add language, “Employees vacations shall be reduced on a
pro-rated basis for any leave of absence consistent with the Employer’s leave
policies for its unrepresented employees.” Employees must use up to half of
their vacation entitlement while on FMLA and NJFLA leave, as long as at least
the same is required for the Employer’s unrepresented employees. (Local 68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

ARTICLE XXI, GENERAL CONDITIONS

 

Section 6

 

Change two (2) hours to four (4) for overtime. (Local 68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

Section 9

 

Delete reference to exterminators. (Local 68 only)

 

NEW LANGUAGE

 

Add to Article II and Article XII, language attached as Attachment A.

 

Add identical language for Carpenters and Painters in appropriate Article.

 

NEW SECTION — DISCIPLINE

 

The Employer agrees not to give any further consideration in subsequent
disciplinary actions of any discipline that is beyond two (2) years (one year
for attendance). This limitation does not apply to any discipline which impact
legal obligations e.g. harassment, discrimination, etc.

 

2

--------------------------------------------------------------------------------


 

Add identical language for Carpenters and Painters in appropriate Article.

 

ECONOMIC TERMS

 

Attachment B

 

LEASED SPACE LANGUAGE

 

Attachment C, D & E for Operating Engineers

 

Attachment F for Carpenters

 

Attachment G for Operating Engineers & Carpenters

 

EXECUTED THIS 11th DAY OF APRIL 2006, SUBJECT TO RATIFICATION BY THE RANK AND
FILE MEMBERSHIP OF THE UNIONS.

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Add the following language to the Dues and Fund Section as follows:

 

If the Employer fails to remit deducted share fees, initiation fees, dues or
contributions to the Union or the Funds as applicable, after thirty (30) days of
the fifteenth of the month following their deduction, the Union may bypass the
grievance procedure and file directly for arbitration. Notwithstanding anything
in this Agreement to the contrary, if the arbitrator finds that the delinquency
violates this Agreement, the arbitrator may award interest, at the prime rate,
for the period that the delinquent amounts remained outstanding and may award
the Union costs of the arbitration. As a condition to the Union’s proceeding
directly to arbitration in the above manner, the Union must serve the Human
Resource Department with at least fourteen (14) days written notice, via
certified mail, of the delinquent fair share fees, initiation fees, dues or
contributions after the above time period has passed.

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

ECONOMIC SETTLEMENT

 

OPERATING ENGINEERS & CARPENTERS

 

YEAR 1

 

$1.15

YEAR 2

 

$1.15

YEAR 3

 

$1.15

YEAR 4

 

$1.20

YEAR 5

 

$1.25 ($1.27 Carpenters)

 

PAINTERS

 

YEAR 1

 

$1.10

YEAR 2

 

$1.10

YEAR 3

 

$1.15

YEAR 4

 

$1.20

YEAR 5

 

$1.25

 

Increases to be distributed by the Union(s) in the same manner as past contract.

 

Lead rate effective first year $2.00 above Mechanic A rate.*

 

Local 68 Training Fund:

 

.05¢ additional in 2nd year

 

 

.05¢ additional in 4th year

 

--------------------------------------------------------------------------------

*Employer may provide on an individual basis a rate for a lead that is above
$2.00 at its sole discretion

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT C

FOR ALL EMPLOYERS EXCEPT TROPICANA

ADD TO ARTICLE 1, SECTION 2

Existing Language is now considered sub-paragraph (a)

 

(b)                            The parties specifically agree that Article 1,
Section 2(a) shall not apply to the business operations of any person or entity
occupying space pursuant to a lease, contract, sublease, subcontract or other
agreement with the Employer entered into prior to the effective date of this
Agreement (such leases, contracts, subleases, subcontracts or agreements being
referred to herein as the “Existing Contracts”) nor to the space they are
occupying or will occupy, provided that the square footage of such location or
relocation may not be expanded by more than twenty-five percent (25%) of the
present square footage occupied or to be occupied. The foregoing sentence shall
apply to the Existing Contracts notwithstanding that the space to be occupied
under the Existing Contract has not yet been built out, occupied or opened for
business and to any Assignees, Subtenants, or replacement tenants subsequently
occupying the space and shall continue for the duration of any renewal or
extension of the term of such Existing Contract or any replacement contract.
This exclusion shall further apply to any extensions or modification of any
Existing Contract, including without limitation those modifications which may
involve assignment of an Existing Contract, tenant relocation or the expansion
of space occupied pursuant to an Existing Contract. Article 1, Section 2(a) does
not apply to space occupied by health club, spa or salon operations, food, snack
or beverage operations commonly referred to as “fast food” operations and retail
operations in general which space is leased, contracted or subcontracted to
third parties. The parties have agreed to a side agreement where future leased
space would also be exempt from the provisions of Article 1, Section 2(a). All
other space leased or subcontracted after the effective date of this Agreement
not described in this Section 2(b) shall be covered under Article 1,
Section 2(a).

 

(c)                             Notwithstanding the preceding paragraph, in
leased or subcontracted areas, Local 68 Operating Engineer members will be
assigned to major repairs and major maintenance of the basic electrical, steam,
gas, water, sewer, HVAC and alarm systems (collectively “Base Systems”) to the
extent (1) such type of work is performed by bargaining unit employees at its
property consistent with Section 2(a), and (2) it is the Employer’s judgment
that such work is critical to maintain the operations of a Base System of the
Employer and that it is in the business interest of Employer. Further, the
Employer may offer its maintenance services to lessees as it deems appropriate.
When the Union becomes aware of a request for the Employer’s maintenance
services by a tenant, the Union business agent can discuss the issue with the
Employer as to whether the Employer wishes to offer its services with the
understanding that, if the Employer chooses to offer its services, the ultimate
commercial transaction is in the sole discretion of the Employer.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

TROPICANA ONLY

ADD TO ARTICLE 1, SECTION 2

Existing Language is now considered sub-paragraph (a)

 

(b)        The parties specifically agree that Article 1, Section 2(a) shall not
apply to the business operations of any person or entity occupying space
pursuant to a lease, contract, sublease, subcontract or other agreement with the
Employer entered into prior to the effective date of this Agreement (such
leases, contracts, subleases, subcontracts or agreements being referred to
herein as the “Existing Contracts”) nor to the space they are occupying or will
occupy, provided that the square footage of such location or relocation may not
be expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been built out, occupied or opened for business and to any
Assignees, Subtenants, or replacement tenants subsequently occupying the space
and shall continue for the duration of any renewal or extension of the term of
such Existing Contract or any replacement contract. This exclusion shall further
apply to any extensions or modification of any Existing Contract, including
without limitation those modifications which may involve assignment of an
Existing Contract, tenant relocation or the expansion of space occupied pursuant
to an Existing Contract. Article 1, Section 2(a) does not apply to space
occupied by health club, spa or salon operations, food, snack or beverage
operations commonly referred to as “fast food” operations and retail operations
in general which space is leased, contracted or subcontracted to third parties.
The parties have agreed to a side agreement where future leased space would also
be exempt from the provisions of Article 1, Section 2(a). All other space leased
or subcontracted after the effective date of Agreement not described in this
Section 2(b) shall be covered under Article 1, Section 2(a).

 

(c)         The Tropicana agrees that after an initial start up period to offer
its tenants major repair and maintenance of the electrical, steam, gas, water,
sewer, HVAC and alarm systems (collectively Base Systems) to the extent (1) such
type of work is performed by bargaining unit employees at its property
consistent with Section 2(a) and (2) it is the Employer’s judgment that such
work is critical to maintain the operations of the Base Systems of the Tropicana
and that is in the business interest of the Tropicana under the following
conditions:

 

1.                                       The Tenant agrees to hold the Tropicana
harmless in all respects of any claims of damages in connection with such
services, including but not limited to, defect in workmanship by Tropicana’s
Employees.

 

2.                                       The Tropicana in its judgment, has the
available staff to perform the work without interfering with its own work and
without additional training so as to

 

7

--------------------------------------------------------------------------------


 

complete the repair in a timely manner as set by the Tropicana, based on its
priorities and which timeframe is satisfactory to the tenant.

 

3.                                       The tenant agrees to pay for the
equipment and services as determined by the Tropicana. The Union understands
that tenants who do not promptly pay for these services will not be eligible for
such services in the future.

 

The Union’s business agent may approach Tropicana’s tenants who had declined an
interest in general, for any of the above services, and with pre-approval of
Tropicana, to discuss the potential with the tenant of offering Tropicana’s
services as described above with the understanding that (1) the Union can not be
coercive or disruptive in any manner, (2) the decision to utilize the services
is the tenant’s to make, and (3) the ultimate commercial transaction is in the
discretion of the Tropicana.

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT E

 

The parties agree that neither party may use the differences in “leased property
language” that exists amongst the employees in any dispute regarding the
interpretation of language. Further, the Employers agree that none of them will
use the Most Favored Nations Clause regarding “leased property”. Finally, the
Union agrees to withdraw all pending Local 68 Operating Engineers arbitrations
dealing with leased space.

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT F

 

RECOGNITION ARTICLE OF THE COLLECTIVE BARGAINING AGREEMENT (CBA)

 

The Parties specifically agree that the Recognition Article of the CBA shall not
apply to the business operations of any person or entity occupying space
pursuant to a lease, contract, sublease, subcontract or other agreement with the
Employer entered into prior to the effective date of this Agreement (such
leases, contracts, subleases, subcontracts or agreements being referred to
herein as the “Existing Contracts”) nor to the space they are occupying or will
occupy, provided that the square footage of such location or relocation may not
be expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been built out, occupied or opened for business and to any
Assignees, Subtenants, or replacement tenants subsequently occupying the space
and shall continue for the duration of any renewal or extension of the term of
such Existing Contract or any replacement contract. This exclusion shall further
apply to any extensions or modification of any Existing Contract, including
without limitation those modifications which may involve assignment of an
Existing Contract, tenant relocation or the expansion of space occupied pursuant
to an Existing Contract. The Recognition Article of the CBA does not apply to
space occupied by health club, spa or salon operations, food, snack or beverage
operations commonly referred to as “fast food” operations and retail operations
in general which space is leased, contracted or subcontracted to third Parties.
The Parties have agreed to a side agreement where future leased space would also
be exempt from the provisions of the Recognition Article of the CBA. All other
future leased or subcontracted spaces not described under this provision will be
covered under the CBA.

 

Notwithstanding the preceding paragraph, in leased or subcontracted areas, the
Employer’s carpenters will be assigned to the major repairs of the demising
walls (base system) due to damage created by the Employer which causes an
opening from one side to the other of the demising wall if it is in the
Employer’s judgment that such work is critical to maintain the base system and
it is in the business interest of the Employer. If the damage is to the
Employer’s side of the demising wall only, the repair will also be performed by
the Employer’s carpenters.

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT G

 

FUTURE LEASED SPACE

 

The reference in the proposals to Side Agreements in Article 2, Section (b) of
the Operating Engineers Agreement and Section (b) of the Recognition Article of
the Carpenter’s Agreement describes the following Food & Beverage Outlets,
regardless of location, which are exempt from the provisions of these
Agreements.

 

Resorts —1

Trump Marina —1

Trump Plaza —1

Trump Taj Mahal -1

Tropicana — 2

 

11

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT

SIGNATURE PAGE

 

UNIONS:

 

/s/ [ILLEGIBLE]

 

4/24/06

INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 68

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/24/06

NJ REGIONAL COUNCIL OF CARPENTERS, LOCAL 623

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4.24.06

PAINTERS & ALLIED TRADES, DISTRICT COUNCIL 711

 

DATE

 

EMPLOYERS:

 

/s/ [ILLEGIBLE]

 

04/11/06

MARINA ASSOCIATES, d/b/a HARRAH’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

ATLANTIC CITY SHOWBOAT, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

BALLY’S PARK PLACE, INC. d/b/a BALLY’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

BOARDWALK REGENCY CORP. d/b/a CAESARS ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/24/06

TROPICANA CASINO AND RESORT

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

5/5/06

RESORT’S INTERNATIONAL, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

5/5/06

RESORTS INTERNATIONAL HOLDINGS, LLC., t/a ATLANTIC CITY HILTON

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP MARINA, ASSOC., d/b/a TRUMP MARINA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP PLAZA, ASSOC. d/b/a TRUMP PLAZA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP TAJ MAHAL, ASSOC. d/b/a TRUMP TAJ MAHAL HOTEL & CASINO

 

DATE

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT

 

IUOE LOCAL 68

 

And

 

TROPICANA CASINO AND RESORT

 

The above parties agree to the establishment of a shift lead position. This
position will receive the prevailing lead rate in accordance with the collective
bargaining agreement. Responsibilities will include the following:

 

1.                                       Provide direction and support for
employees. Assist and direct other Facilities personnel as needed.

2.                                       Respond to all emergencies and assess
the situation to determine the best course of action.

3.                                       Maintain log for all calls and
call-outs.

4.                                       Maintain daily log of all incidents and
work accomplished during the shift.

5.                                       Maintain radio, pager and phone contact
with all shift employees from Facilities, Housekeeping and Public Areas.

6.                                       Operate computer systems including
Lodgenet, work order system and others as necessary.

7.                                       Maintain key log of floor masters and
all mechanical keys, vehicles and radios.

8.                                       Handle administrative responsibilities
as necessary.

9.                                       Work with a minimum of direct
supervision.

10.                                 Perform other duties as assigned.

 

 

Agree to as set forth above.

 

 

 

 

 

 

 

 

I.U.O.E. Local 68

 

Tropicana Casino and Resort

 

 

 

/s/ Ed Boylan

 

10/7/03

 

/s/ George E. Wackenheim

 

12/16/02

Ed Boylan

 

Date

 

George E. Wackenheim

 

Date

 

--------------------------------------------------------------------------------


 

Agreement

 

This Agreement is by and Between Tropicana Casino and Resort, I.U.O.E. Local 68,
and the New Jersey Regional Council of Carpenters and its Local 623.

 

Whereas, the proper assignment for the movement of Derby Kiosk and/or
Promotional Machines gave rise to the matter at hand, and;

 

Whereas, the undersigned parties have met to discuss and resolve this issue,
and;

 

Now therefore let it be resolved, that when Derby Kiosk and/or Promotional
Machines are moved, either to the casino floor as the culmination point, or from
the casino floor as the originating point, this task will be performed by a
composite crew of Local 623 and Local 68 employees. Further, the area adjacent
to casino floor known as the “fountain area”, will be considered part of the
casino floor for purposes of this agreement.

 

As follows, this Agreement will remain in effect until modified in writing by
the Parties.

 

 

/s/ [illegible]

 

5-17-04

I.U.O.E., Local 68

 

Date

 

 

 

 

 

 

/s/ Eustace Eggie III

 

5-10-04

NJRCC, Local 623

 

Date

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

5/20/04

Tropicana Casino and Resort

 

Date

 

--------------------------------------------------------------------------------


 

United Brotherhood of Carpenters and Joiners of America

 

LOCAL UNION No. 623 of ATLANTIC COUNTY

 

Affiliated with
The American Federation of Labor and Atlantic County Building Trades

 

President/Business Manager
Carpenters Local 623 · Atlantic County
Robert J. Boyce

 

June 23, 2003

[g52541pi03i001.jpg]

 

Meets 3rd Thursday
Carpenters’ Hall, 26 So. New York Avenue, Atlantic City, N.J. 08401
Phone: 609-345-0016
Fax: 609-345-7197

Council Representatives
Eustace Eggie, III
Robert J. Tarby
William C. Sproule
Edward Hagaman

 

 

 

 

[g52541pi03i002.jpg]

 

 

Mr. George Wackenhiem

Vice President of Human Resources

Tropicana Casino Resort

Brighton and the Boardwalk

Atlantic City, New Jersey 08401

 

Dear George:

 

As you are aware, we have reached an agreement regarding jurisdiction with the
new Time-Lox System, which is currently being installed. Outlined below are the
key points and who will be performing those duties:

 

1.          Server-to-be installed in Information Technology (I.T.)

2.          PC’s to be located and distributed throughout the Property where
necessary by I.T.

3.         Encoders — cleaning, repair, and maintenance will be performed by
Local 623, and locating new encoders will be coordinated with I.T.

 

A. Key Interrogation

i)                                         Facilities Department — Executive
Director, Director, and Managers will be permitted to interrogate keys for their
purposes.

ii)                                      Front Desk Area — Executive Director,
two (2) Hotel Managers, Front Service Manager, four (4) Front Desk Managers will
be permitted to interrogate keys for their purposes.

iii)                                   All other key interrogation will be
performed by Local 623.

 

B. Key Making

i)                                         Front Desk Clerks and Bus Operations
(one person) will be permitted to make Guest Room keys for their purposes.

ii)                                      Front Desk Management Team (outlined in
3 —a-ii) will be permitted to make Guest Keys and Smart Cards for their
purposes.

iii)                                   Room Service Supervisor and Order Taker
will be permitted to make one-shot question room keys for their purposes.

iv)                                  All other keys will be made by Local 623.

 

C. Physical Locations

i)            Front Desk and Satellite Locations

ii)           Room Service

iii)          Lock Shop

iv)          Facilities Office

v)           I.T.

 

4. Lost Cards/Cancel Cards

 

--------------------------------------------------------------------------------


 

A. All duties and functions will continue to be performed by Local 623.

 

5.               Interrogation of Locks

A. All duties and functions will continue to be performed by Local 623.

 

6.               Administration & Levels

A. Administration

 

i)                                         All operators (i e. persons that make
keys) will continue to be added and deleted by Local 623,

ii)                                      All users (i. e. persons that carry
keys) will be added and deleted by Local 623, with the exception of the Front
Desk Management Team (outlined in 3-a-ii) which can add users as needed for
their purposes (Bell Services, Junket Groups)

iii)                                   All new locks will be input into the
computer, installed and programmed by Local 623 (after initial factory
installation).

 

B. Levels

i)                                         Local 623 will be the only group with
complete system access. The Lead Locksmith will be the System Manager.

ii)                                      Front Desk Clerks and one (1) Bus
Operation’s person will have access to make guest keys and other functions
necessary for the performance of their duties.

iii)                                   Front Desk Management Team (outlined in
3-a-ii) will have access to make guest keys and smart keys, and to interrogate
Front Desk generated keys only. All Front Desk personnel will be limited to
Hotel Room access only.

iv)                                  Room Service personnel will have one-time
key making access only.

v)                                     Facilities Management will have access to
interrogate Facilities Department issued keys only.

vi)                                  I.T. will have access for their purposes,
including system back-ups and server functions. I.T. will not have key-making
access.

 

Should your recollection differ from the above, please contact me at your
earliest convenience.

 

With Kindest Regards,

 

/s/ Eustace Eggie III

 

Eustace Eggie III

 

Senior Council Representative

 

 

EE/km

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT LOCAL 623

 

Working Conditions:

 

1.               Add the following language:

 

This contract does not recognize oral agreements, understandings or past
practices. All such practices, side agreements, understandings must be in
writing and signed by the parties to be enforceable.

 

During the 180 day period from the date of ratification, each property shall
meet with the Union to agree and thereafter memorialize any past practices or
re-execute any side agreements that the parties consider enforceable in the new
agreement. In the event there is a dispute, the matter shall be submitted to
arbitration. The arbitrator shall not uphold a past practice or side agreement
which modifies or is inconsistent with the terms of the new collective
bargaining agreement (including its recognition clauses) or which limits
productivity or efficiency. All side agreements shall be disclosed from one
property to another.

 

2.               Add the following language:

 

Notwithstanding anything in the contract to the contrary, all paid non-working
time including but not limited to meal periods, rest and coffee break periods,
wash-up and changing times granted during an eight (8) hours shift shall be
limited to a total of one (1) hour, one-half (1/2) hour of which shall be at the
middle of the shift and two (2) fifteen (15) minute breaks to be reasonably
scheduled by the Employer, one (1) in the morning and one (1) in the afternoon.

 

3.               Subcontracting—Delete Exhibit B From 1992 Extension Agreement
and Change Present Language to:

 

It is further understood and agreed that reconstruction, maintenance,
renovation, alteration and/or rehabilitation of the Hotel and its facilities and
appurtenances are covered by the Agreement, when the Employer considers it
feasible. The Hotel expressly reserves the right to have such work performed in
such manner and by such employees, as may be furnished by a subcontractor. It is
agreed that the Hotel will not subcontract work in order to eliminate members of
the bargaining unit. The Employer retains the right to set the staffing levels.

 

--------------------------------------------------------------------------------


 

Economics

 

 

 

5/1/96

 

5/1/97

 

5/1/98

 

5/1/99

 

5/1/2000

 

 

 

 

 

 

 

 

 

 

 

 

 

Wages

 

$

.50

 

$

.50

 

$

.55

 

$

.65

 

$

.70

 

 

 

 

 

 

 

 

 

 

 

 

 

H&W

 

—

 

$

.15

 

$

.15

 

$

.15

 

$

.15

 

 

 

 

 

 

 

 

 

 

 

 

 

Pension

 

$

.35

 

$

.10

 

$

.10

 

$

.10

 

$

.10

 

 

 

 

 

 

 

 

 

 

 

 

 

Ed.

 

$

.05

 

$

.05

 

$

.05

 

$

.05

 

$

.05

 

 

 

 

 

 

 

 

 

 

 

 

 

Annuity

 

—

 

$

.10

 

$

.10

 

$

.10

 

$

.10

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

.90

 

$

.90

 

$

.95

 

$

1.05

 

$

1.10

 

 

After the first year, Union will have the right thirty (30) days prior to the
end of each contract year to reallocate the above amounts. Any money reallocated
during the 1996 contact to Health and Welfare, Pension or Apprentice, Education
and Training Funds will be paid on straight-time hours worked or paid, not to
exceed 2080 in a contract year. Money reallocated to Annuity will be paid on all
hours worked in excess of forty hours on an overtime basis. Diversions made by
the Union in the 1992 contract including the $.35 of 1991 will remain as is for
the duration of the new agreement. No further right to split reallocations
between Annuity, Wages, Funds, etc. Contract language to be changed accordingly.

 

Agree to biweekly payroll if all other employees of property have agreed. (Not
in contract).

 

Article 22: Most Favored Employer clause to be modified by the addition of
“operating conditions” to the terms subject to the provision.

 

Employees with ten (10) years or more of service shall receive four weeks
vacation. The fourth week may, with mutual consent, be taken on a per day basis,
provided the employee gives the employer ten days notice of the day to be taken.

 

--------------------------------------------------------------------------------


 

APPRENTICESHIP AND TRAINING PROGRAM

 

Apprentice carpenters will be compensated at the following rates during the
period of training:

 

1st 6 months

 

60% of Carpenter Rate

 

2nd 6 months

 

65% of Carpenter Rate

 

3rd 6 months

 

70% of Carpenter Rate

 

4th 6 months

 

75% of Carpenter Rate

 

5th 6 months

 

80% of Carpenter Rate

 

6th 6 months

 

85% of Carpenter Rate

 

7th 6 months

 

90% of Carpenter Rate

 

8th 6 months

 

95% of Carpenter Rate

 

9th 6 months

 

Carpenter Rate

 

 

NOTE: Apprentice carpenter compensation percent will be computed on the current
rate for Carpenter.

 

Bargaining minute: The Employer retains the right to subcontract work during
periods of layoff.

 

This agreement is subject to the ratification of the rank and file membership of
the union:

 

 

/s/ [ILLEGIBLE]

 

/s/ Jerold E. Glassman

Carpenters District Council of South Jersey and its Local 623

Jerold E. Glassman for the nine properties, Ballly’s Park Place, Caesars, The
Grand, Harrah’s, Resorts, Showboat, Trump Castle, Trump Plaza and Trump’s Taj
Mahal

 

--------------------------------------------------------------------------------


 

TROPICANA JURISDICTIONAL ISSUES-LOCAL 68 AND LOCAL 623

 

The Parties agree that the following past practices will continue:

 

1.  New Ceilings:

 

·                  Grid (The Grid is the metal frame that supports the ceiling
tiles)-623

·                  Tile (The tiles are the different size squares that fit into
the grid to form the ceiling)-623

 

2.  Existing Ceilings:

 

·                  Grid-623

·                  Tile-68

 

3.               All Spline Ceilings (These are 12 x12 that come in one
piece)-623

 

4.               Assembly of Furniture

 

·                  Office Furniture-68

·                  Hotel Room-no assembly needed

·                  Lounges-no assembly needed

·                  Restaurant Furniture-wood by 623, metal by 68

 

5.  Furniture Moves

 

·                  Furniture Built by Carpenters-623

 

6.  Mounting of Slot Stools

 

·                  Bolting of Base to Floor-68

·                  Bolting of Stool to Base-623

·                  Mounting Stool to Base of Slot Machine (break away
bracket)-623

·                  Mounting Stool to Base of Slot Machine (lip bracket)-623

 

7.  Maintenance of Slot Stools

 

·                  Bolts in base of stool-68

·                  Bolts in stool (including chair and swivel)-623

·                  Bracket in Slot Machine Base-623

 

--------------------------------------------------------------------------------


 

8.  Moving of Furniture

 

·                  Hotel Room-In the past either 623 and 68 (GM) has moved
depending on who makes the repair.

·                  Repaired Furniture-Past practice has varied between 623 and
68 depending on who does the repair.

 

9.  Door Chains

 

·                  Replacement-68 (GM) has done in the past

·                  Cutting or Opening-done by both 68 or 623 — 623-opens,
68-replaces

 

10.  Peep Holes (replacement)-has historically been done by 68 or 623 depending
on who gets the call first.

 

11.  Head Boards

 

·                  Maintenance & repair-623

·                  Installation of New-623

 

12.  Moving of Slot Machines and Slot Machine bases (any size move)-Composite
crew made up of two (2) 68’s (casino maintenance) and four (4) to five
(5) 623’s.

 

13.  Closet Doors

 

·                  Hanging/Maintenance/Repair-623

·                  Installation of New-623

 

It is understood and agreed this is not an all inclusive jurisdictional list and
Local 623’s jurisdiction expands beyond this document.

 

--------------------------------------------------------------------------------


 

Carpenters Local Union #623

 

International Union of Operating Engineers

Atlantic County, NJ

 

Local 68-68A-68B; AFL-CIO

26 South New York Avenue

 

4425 Atlantic Avenue

Atlantic City, NJ 08401

 

Atlantic City, NJ 08401

 

AGREEMENT

 

The following outlines the agreement between Tropicana Casino & Resort and the
above unions regarding the chairs in the showroom:

 

1.                                       The pit area, i.e., consisting of the
first nine rows of chairs, which is the area immediately adjacent to the stage,
will have work conducted as follows:

 

a.                                       All repair work will be performed by
Carpenters Local 623.

b.                                      Chairs will be removed and replaced by
Local 68 (stage crew).

 

2.                                   For all remaining chairs in the theater
other than the pit area, work will be conducted as follows:

 

a.                                       All repair work will be performed by
Carpenters Local 623.

b.                                      Chairs will be removed and replaced by
Carpenters Local 623.

 

3.                                       The parties further agree that in the
event a situation occurs where a disabled guest requires immediate service, the
practice outlined in paragraph 2 above will be followed. In the event, however,
that Carpenters Local 623 is not able to respond to the disabled guest in a
timely manner upon proper notice, then and only then will the stage crew be
permitted to remove the chair to accommodate the guest. The parties further
agree that in this situation, Carpenters Local 623 will not grieve the removal
of the chair by the stage crew.

 

/s/ [ILLEGIBLE]

 

6/14/99

For Tropicana Casino And Resort

 

Date

 

 

 

/s/ Eustace Eggie III

 

June 17, 1999

For Carpenters Local #623

 

Date

 

 

 

/s/ [ILLEGIBLE]

 

June 17, 1999

For International Union of Operating
Engineers Local 68-68A-68B, AFL-CIO

 

Date

 

 

 

/s/ [ILLEGIBLE]

 

6/17/99

For International Union of Operating
Engineers Local 68-68A-68B, AFL-CIO

 

Date

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

Made this 6th day of April, 2001 by and between GNOC Corp., t/a Atlantic City
Hilton Casino Resort; Boardwalk Regency Corporation, t/a Caesars Atlantic City;
Bally’s Park Place, Inc., t/a Bally’s Park Place Casino Resort and Wild West
Casino; Adamar of New Jersey, t/a/ Tropicana Casino & Entertainment Resort;
Trump Castle Associates, d/b/a Trump’s Marina Casino Resort; Trump Plaza
Associates, d/b/a Trump Plaza Hotel and Casino; and Trump Taj Mahal Casino
Resort (hereafter referred to collectively as the “Group” and individually by
name) and United Brotherhood of Carpenters and Joiners of America, Local Union
623; International Union of Painters and Allied Trades, Painters District
Council 711; and International Union of Operating Engineers, Local 68, 68A, 68B,
68C (hereafter referred to collectively as the “Unions” and individually by
local number).

 

INTRODUCTION

 

The Group and the Unions are parties to seven (7) individual collective
bargaining agreements all with the same or substantially similar terms and
conditions. For the sake of uniformity and convenience, the Group has
coordinated bargaining for the purpose of negotiating agreements to supersede
their respective collective bargaining agreements with the Unions, which will
expire midnight April 30, 2001. The following sets forth the agreement reached
between the Group and the Unions subsequent to the conduct of collective
bargaining negotiations:

 

MODIFICATIONS

 

1)                                      The terms and provisions of the Group’s
seven (7) collective bargaining agreements will continue in full force and
effect, except those terms and provisions that are modified below. Unless
specified otherwise, the effective date for all agreed upon modifications shall
be May 1, 2001

 

A)                                      Duration: Five (5) years, May 1, 2001 to
April 30, 2006

 

B)                                        Probationary Period: Increased to
ninety (90) days. Language remains requiring contributions to funds from the
first (1st) day worked after employee completes his/her probationary period.

 

C)                                        Control and Discharge: Add “The Union
does not waive its right to grieve and arbitrate, nor is this section intended
to affect the Employer’s burden of proving just cause.” Strike out “cases of
incompetence or insubordination.”

 

D)                                       Lay Offs: Revise to read: “If there is
a reduction in force, Employees shall be laid off in reverse order of seniority
provided they have the skill and ability to perform the job. Employees on lay
off shall be recalled in order of seniority to openings in the shop provided
they have the skill and ability to perform the job.” (Local 623 only)

 

1

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

E)                                         Apprentices: Add “There is no
obligation to employ an apprentice at the end of the apprenticeship period.”
(Local 68 and Local 711)

 

F)                                         Remove the 180-day language
negotiated in 1996, but retain the introductory language beginning with the
words, “This contract does not recognize...”

 

G)                                        Multi-Location Employer: Add language:
“Trades employees may be assigned to work at other properties owned and operated
by their parent company if parent company owns or operates more than one
property in Atlantic City. Employees shall be first offered the opportunity to
take such assignment in accordance with their shop seniority, by shift. If an
insufficient number of employees accept the offered assignment, employees shall
be assigned in inverse order of shop seniority. In either case, the employee so
selected must have the requisite skill and ability to perform the assigned work.
Employees so assigned shall be paid at the rate of time and one-half (1 1/2)
their base hourly rate for all hours worked on such assignment.”

 

H)                                       Local 623 and Caesars: The Bally’s Park
Place Memorandum of Understanding dated May 1997 regarding “Slot Machines and
Slot Bases” shall be applicable to Caesars. Local 623 Bargaining Unit employees
shall perform the installation, removal and repair of all locks associated with
slot bases, bill changers, cash boxes and slot machines exclusive of the slot
machine door lock, which includes the re-set lock.

 

I)                                            Trump Marina and Local 623: Slot
moves will be handled in the same manner as Trump Plaza.

 

J)                                           Economics: The Group and the Unions
agree that the total package for the five (5) years shall be five dollars
forty-five cents ($5.45) per hour distributed as follows:

 

1st year

 

2nd year

 

3rd year

 

4th year

 

5th year

 

1.00

 

1.05

 

1.10

 

1.15

 

1.15

 

 

The Group agrees that the Unions will have the right to allocate the above
amounts between Wages, Health & Welfare, Pension, Education, and Annuity. The
Unions agree to provide the Group with their decision on allocation no later
than ten (10) working days from the date of this Memorandum of Understanding. In
addition, the Unions will have the right thirty (30) days prior to the end of
each contract year to reallocate the above amounts. Funds to be paid in
accordance with existing language in the collective bargaining agreement.
Annuity cannot, during the year, go back and forth to wages and annuity...it
must be one or the other.

 

2

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

K)                                       The Parties recognize that some of the
properties and some of the locals do not have up to date formal collective
bargaining agreements and instead have old agreements with amendments attached
thereto. It is agreed in those cases that the parties will formalize their
agreement in an updated collective bargaining agreement.

 

EXECUTED THIS 6th DAY OF APRIL 2001, SUBJECT TO RATIFICATION BY THE RANK AND
FILE MEMBERSHIP OF THE UNIONS.

 

LOCAL 623, UNITED BROTHERHOOD

 

ATLANTIC CITY HILTON CASINO

 

OF CARPENTERS AND JOINERS OF

 

RESORT

 

AMERICA

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

/s/ [ILLEGIBLE]

 

 

 

 

 

CAESARS ATLANTIC CITY

 

PAINTERS DISTRICT COUNCIL 711,

 

 

 

INTERNATIONAL UNION OF PAINTERS

 

/s/ [ILLEGIBLE]

4/6/01

AND ALLIED TRADES

 

 

 

 

 

BALLY’S PARK PLACE CASINO

 

/s/ [ILLEGIBLE]

 

RESORT

 

 

 

 

 

LOCAL 68, 68A, 68B, 68C,

 

/s/ [ILLEGIBLE]

4/6/01

INTERNATIONAL UNION OF

 

 

 

OPERATING ENGINEERS

 

TROPICANA CASINO &

 

 

 

ENTERTAINMENT RESORT

 

/s/ [ILLEGIBLE]

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

 

 

 

TRUMP’S MARINA CASINO RESORT

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

 

 

 

TRUMP PLAZA HOTEL AND CASINO

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

 

 

 

TRUMP TAJ MAHAL CASINO

 

 

 

RESORT

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

3

--------------------------------------------------------------------------------


 

This side letter agreement is between the Tropicana Casino and Resort, and the
South Jersey Regional Council of Carpenters and its Local 623, for the purpose
of compensating employees working at the Satellite Shop who can not enjoy their
meal on site. Outlined below are items that further delineate this agreement:

 

1.                   Any Local 623 Bargaining Unit members who are working at
the Satellite Shop during their meal breaks will be compensated a meal allowance
at the rate of eight dollars ($8.00) per day for obtaining their own meal (to be
included in their weekly paycheck) in addition to their regular wages and
benefits.

 

2.                   This meal allowance is in lieu of the employees returning
to the Tropicana from the Satellite Shop for the purpose of eating during their
meal break and to save travel time to and from the property.

 

3.                   If employees return to the Tropicana for any reason and
enjoy their meal break on site. they will not be compensated the eight dollars
($8.00) per day meal allowance.

 

4.                   When employees work two (2) or more hours beyond their
normal shift, they shall be entitled to a second meal break as outlined in the
Collective Bargaining Agreement between the parties. They will be compensated an
additional eight dollars ($8.00) per diem for this meal, provided the employees
are working at the Satellite Shop for the second meal break.

 

5.                   This agreement shall be retroactive to January 15, 2001,
upon its execution by both parties.

 

/s/ [ILLEGIBLE]

 

1/16/01

 

/s/ Eustace Eggie III

 

Jan. 15, 2001

Tropicana

 

Date

 

Local 623

 

Date

 

--------------------------------------------------------------------------------


 

Jurisdictional Work Assignment Agreement
Between Local 68, I.U.O.E. and S.J.R.C.C, and its Local 623
And Tropicana

 

This Agreement sets forth the understanding reached by the undersigned parties
in connection with certain work performed at the Tropicana which work had become
disputed between Local 68, I.U.O.E. (“Local 68”) and S.J.R.C.C., and its Local
623 (“Local 623”) and their respective memberships:

 

1.

The parties agree that, as of the date of this Agreement, the installation,
repair, replacement and removal of all closet doors in the North, South and West
Towers including all parts, hardware, and accessories related to closet doors
will be performed by employees represented by Local 623.

 

 

2.

Tropicana agrees to notify appropriate management personnel that the dispute
concerning the above work has been resolved, and the Employer agrees and will be
bound by the terms of this Agreement.

 

 

3.

The Unions agree that they will advise their respective bargaining unit
membership of the terms of this Agreement. Upon either Union’s representative
notifying the Employer, as well as the other Union, that work has been, or is
being, or is about to be, assigned contrary to this Agreement, the Employer
shall address the matter immediately to correct the assignment so that it is in
compliance with this Agreement.

 

Dated: Jan. 6, 2000

 

 

 

 

 

/s/ Eustace Eggie III

 

/s/ [ILLEGIBLE]

South Jersey Regional Council of

 

Local 68, International Union of

Carpenters and its Local 623,

 

Operating Engineers, AFL-CIO

AFL-CIO

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Tropicana Hotel Casino

 

 

 

--------------------------------------------------------------------------------


 

The following is a side letter to be attached to the Collective Bargaining
Agreement where the Tropicana Casino and Resort and the South Jersey Regional
Council of Carpenters and its Local 623 have entered into this agreement.

 

It is the intention of Tropicana Casino and Resort to begin an Asset
Preservation Program in the Guest Rooms. This program is tentatively scheduled
to begin on January 8, 2001.

 

1.     Hours of work: Four 10-hour days (for the guest rooms only), Monday
through Thursday, 8:00AM-6:00PM.

2.     Overtime: Will be paid after 10 hours in a day or over 40 hours in a
week.

3.     Breaks: Breaks will be provided in accordance with the Collective
Bargaining Agreement. The morning break will be scheduled for 10:00 am, the
lunch break is scheduled for 12 noon, and the afternoon break is scheduled for
3:00 pm. If the mechanic agrees to work two (2) or more hours of overtime beyond
their normal 10 hour shift, they will be entitled to a hot meal and a paid
thirty (30) minute break at the completion of the regular shift.

4.     Vacation:- Tropicana is-asking all mechanics in this-program-to take a
portion of their vacation during the following holiday weeks: The week of New
Years Day, President’s Day, Memorial Day, July 4th, Labor Day, Veterans Day,
Thanksgiving and Christmas. These dates will be posted for the Hotel Carpenters,
Upholsterers and Carpet Mechanics in this program. All vacation time will be
handled as outlined below.

a.               1 week vacation - at the convenience of the employee.

b.              2 weeks vacation - I week as outlined above, and 1 week at the
convenience of the employee.

c.               3 weeks vacation – 1 week as outlined above, 1 week at the
convenience of the employee, and 1 week between the months of October,
November and December.

d.              4 weeks vacation – 2 weeks as outlined above, and 2 weeks at the
convenience of the employee.

e.               If an employee applies for a full forty (40) hour vacation and
is on vacation during a holiday week, the Employer shall pay the employee forty
(40) hours vacation time plus ten (10) hours of holiday pay.

5.     If a Carpenter, Upholsterer or Carpet Mechanic in this program calls out
or is on vacation, personal day, funeral leave, single vacation day etc.,
Tropicana will use other Carpenter(s), Upholsterer(s) or Carpet Mechanic(s) from
the regular crew to replace this person for each shift vacated or offer
overtime.

6.     A new shift schedule will be posted to include this PM shift, for the
Hotel carpenter shop, Upholsterer shop and Carpet mechanic shop to bid. This
position will be bid by seniority in each of the respective shops.

7.     All interviews will take place with the “Lead” being present.

8.     Each respective Lead will communicate the work assignments to the
employee(s) on the P.M. program.

9.     Vacation entitlement in weekly increments shall be unaffected by the
change, i.e., employees shall receive 40 hours per week of vacation.

10.   Holidays, personal days, single vacation days, jury duty pay and funeral
leave pay shall be computed on the basis of a ten (10) hour day.

 

--------------------------------------------------------------------------------


 

11.         Regular and overtime hours shall be as described in Article IX of
the Agreement, providing for the four (4) ten (10) hour day shift arrangement.

12.         The four (4) hour minimum emergency call-in time shall remain four
(4) hours.

13.         Provided a current member of the Hotel Carpenter Shop, Upholsterers
Shop and Carpet Mechanics Shop bids for this P.M. shift, there will not be a
probationary period for this person, as they have satisfactorily performed these
tasks over their tenure at the Tropicana.

14.         All jurisdiction shall remain as in the past.

 

In all other respects, the Collective Bargaining Agreement currently in
existence between the parties will apply.

 

 

/s/ [ILLEGIBLE]

 

/s/ Eustace Eggie III

For the Employer

 

For the Union

     12/18/00

 

Dec. 18. 2000

Geo. Wackenheim

 

 

 

--------------------------------------------------------------------------------


 

Carpenters Local Union #623

 

International Union of Operating Engineers

Atlantic County, NJ

 

Local 68-68A-68B; AFL-CIO

26 South New York Avenue

 

4425 Atlantic Avenue

Atlantic City, NJ 08401

 

Atlantic City, NJ 08401

 

AGREEMENT

 

The following outlines the agreement between Tropicana Casino & Resort and the
above unions regarding the chairs in the showroom:

 

1.               The pit area, i.e., consisting of the first nine rows of
chairs, which is the area immediately adjacent to the stage, will have work
conducted as follows:

 

a.               All repair work will be performed by Carpenters Local 623.

b.              Chairs will be removed and replaced by Local 68 (stage crew).

 

2.               For all remaining chairs in the theater other than the pit
area, work will be conducted as follows:

 

a.               All repair work will be performed by Carpenters Local 623.

b.              Chairs will be removed and replaced by Carpenters Local 623.

 

3.               The parties further agree that in the event a situation occurs
where a disabled guest requires immediate service, the practice outlined in
paragraph 2 above will be followed. In the event, however, that Carpenters Local
623 is not able to respond to the disabled guest in a timely manner upon proper
notice, then and only then will the stage crew be permitted to remove the chair
to accommodate the guest. The parties further agree that in this situation,
Carpenters Local 623 will not grieve the removal of the chair by the stage crew.

 

 

/s/ [ILLEGIBLE]

 

6/14/99

For Tropicana Casino And Resort

 

Date

 

 

 

/s/ Eustace Eggie III

 

June 17, 1999

For Carpenters Local #623

 

Date

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

June 17, 1999

For International Union of Operating

 

Date

Engineers Local 68-68A-68B, AFL-CIO

 

 

 

 

 

/s/ [ILLEGIBLE]

 

6/17/99

For International Union of Operating

 

Date

Engineers Local 68-68A-68B, AFL-CIO

 

 

 

--------------------------------------------------------------------------------


 

AGREEMENT



BETWEEN



THE TROPICANA HOTEL CASINO



AND



SOUTH JERSEY REGIONAL COUNCIL OF CARPENTERS



EFFECTIVE MAY 1, 1996 TO APRIL 30, 2001

 

--------------------------------------------------------------------------------


 

AGREEMENT INDEX

 

ARTICLE

 

DESCRIPTION

 

PAGE

 

 

 

 

 

Article I

 

Recognition

 

3

 

 

 

 

 

Article II

 

Employment and Union Security

 

4

 

 

 

 

 

Article III

 

Management Rights

 

5

 

 

 

 

 

Article IV

 

Control and Discharge

 

5

 

 

 

 

 

Article V

 

Seniority

 

6

 

 

 

 

 

Article VI

 

No Discrimination

 

7

 

 

 

 

 

Article VII

 

Vacations

 

7

 

 

 

 

 

Article VIII

 

Holidays

 

8

 

 

 

 

 

Article IX

 

Funeral Leave

 

9

 

 

 

 

 

Article X

 

Jury Duty

 

9

 

 

 

 

 

Article XI

 

Hours of Work Overtime

 

9

 

 

 

 

 

Article XII

 

Wages

 

10

 

 

 

 

 

Article XIII

 

Benefits

 

10

 

 

 

 

 

Article XIV

 

Visitation

 

11

 

 

 

 

 

Article XV

 

Grievances & Arbitration

 

11

 

 

 

 

 

Article XVI

 

No Lockouts

 

12

 

 

 

 

 

Article XVII

 

Safety

 

13

 

 

 

 

 

Article XVIII

 

New Jersey Casino Control Act

 

13

 

 

 

 

 

Article XIX

 

Shop Stewards

 

13

 

 

 

 

 

Article XX

 

General Conditions

 

14

 

1

--------------------------------------------------------------------------------


 

Article XXI

 

Most Favored Employer

 

14

 

 

 

 

 

Article XXII

 

Savings Clause

 

15

 

 

 

 

 

Article XXIII

 

Past Practices & Side Agreements

 

15

 

 

 

 

 

Article XXIV

 

Term of Contract

 

15

 

 

 

 

 

Schedule A

 

 

 

17

 

 

 

 

 

Schedule B

 

 

 

18

 

 

 

 

 

Schedule C

 

 

 

19

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

THIS AGREEMENT made and entered into this 1st day of May 1996 by and between
TROPICANA HOTEL CASINO, Atlantic City, New Jersey, hereinafter referred to as
“Employer”, and Local Union 623, SOUTH JERSEY REGIONAL COUNCIL OF CARPENTERS,
Atlantic City, New Jersey, hereinafter referred to as “Union”.

 

WITNESSETH

 

WHEREAS, the parties hereto desire to cooperate to stabilize labor relations by
establishing general standards of wages, hours and other conditions of
employment, and to insure the peaceful, speedy, and orderly adjustment of
differences that my arise from time to time between Employer and its employees,
without resort to strikes, lockouts, boycotts, slowdowns or other economic
interferences with the smooth operation of the hotel business of the Employer.

 

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I
RECOGNITION

 

1. Employer recognizes the Union as the exclusive bargaining representative of
all regular full-time Carpenters employed by the Employer at its hotel/casino
located at Iowa Avenue and the Boardwalk, Atlantic City, New Jersey. (The terms
Carpenters and Joiners are synonymous and will include any persons performing
the subdivisions of the trade, to include upholsterers and locksmiths. Members
will be used to do all normal Carpenter’s work such as erecting and maintaining
any work existing or any work normally done in-house.)

 

2. It is further mutually understood and agreed that for the purposes of this
Agreement, regular, full-time Carpenters are those employees who are regularly
scheduled to and do work in their respective trade at least forty (40) hours per
week, week in and week out.

 

3. It is further understood and agreed that new construction, reconstruction,
major repairs, of the hotel and its facilities and appurtenances will be
permitted and covered by this Agreement, when the employer considers it feasible
and the union agrees that such performed by an inside crew. The Employer
expressly reserves the right to have such work performed in such manner and by
such employees, as may be furnished by a subcontractor. It is agreed that the
Hotel will not subcontract work in order to eliminate members of the bargaining
unit. The Employer retains the right to set the staffing levels.

 

4. The parties recognize that the State of New Jersey Casino Control Act (Act),
provides that Unions seeking to represent employees licensed under the Act are
required to register

 

3

--------------------------------------------------------------------------------


 

with the Casino Control Commission. It is understood and agreed that, unless
exempted from the registration requirements, the Union will as a condition of
the Agreement so register. Should the Union fail for any reason to obtain an
exemption from registration or to obtain timely and valid registration or should
such registration, once obtained, be suspended or canceled, the Employer’s
recognition of the Union and its obligation to bargain with the Union and to
observe the provisions of Article I, Paragraph 1 hereof, or to deal with the
Union under Article XIII, hereof, shall terminate; provided, however, that upon
obtaining an exemption from registration or upon registration as required under
the Act within the term of this Agreement and the provisions thereof so
terminated shall be reinstated.

 

ARTICLE II
EMPLOYMENT AND UNION SECURITY

 

1. It shall be a condition of employment that all employees covered by this
Agreement, who are members of the Union in good standing on the effective date
of this Agreement shall remain members in good standing and those who are not
members on the effective date of this Agreement shall on or after the 60th day
following the effective date hereof become members in good standing in the
Union. In the event that any employee fails to comply with the requirements of
this section to the extent of tendering customary dues and initiation fees,
Employer shall summarily discharge that employee upon receipt of written demand
therefor from the Union. The sixty (60) day period during which new employees
are not obligated to become members of the Union shall be designated as a trial
or probationary period for the benefit of the designated as a trial or
probationary period for the benefit of the Employer, during which period
Employer has the right to discharge said employee without cause and said
probationary employees shall not be covered by this Agreement nor derive any
benefits thereof.

 

2. Whenever additional employees are required, Employer shall notify the Union.
The Union shall assist Employer in obtaining qualified and competent employees,
reserving to itself the right of first referral for potential employees,
provided however, nothing herein contained shall preclude Employer from
employing workers on the open market. Whenever an employee is hired or rehired,
Employer shall within sixty (60) days notify Union in writing of the name and
address of said employee.

 

3. Union agrees to furnish Employer with a memorandum showing the amount of dues
payable as members of the Union by each of the employees covered by this
Agreement. Likewise, Union agrees to furnish Employer with a memorandum showing
the amount of initiation fees, if any, payable by each new member covered by
this Agreement. Upon receipt of such memoranda and upon receipt of a signed
authorization from the employee, Employer agrees to deduct dues and initiation
fees from the wages or salaries of the respective employees pursuant to the
aforesaid memoranda. Such written authorization shall be irrevocable for
successive periods consistent with and coincident to the periods or dates of
succeeding collective bargaining agreements between the parties hereto.
Notwithstanding the foregoing, if any employee notifies the Employer and the
Union in

 

4

--------------------------------------------------------------------------------


 

writing fifteen (15) days before the expiration of the time periods stated above
of his wish to revoke its authority, the same shall be honored.

 

4. The Union will defend, indemnify, and save harmless the Employer against and
from any and all claims, demands, liabilities and disputes arising out of or by
reason of action taken or not taken by the Employer for the purpose of complying
with Section 3 of this Article.

 

ARTICLE III
MANAGEMENT RIGHTS

 

1. The Union recognizes that the Management of the Hotel/Casino and the
direction of the working force is vested exclusively in the Employer including,
but not limited to, the right to schedule work; to assign work and working hours
to employees; to establish quality and production standards and the most
efficient utilization of his services; to hire, transfer, discharge or relieve
employees from duty because of lack of work; to install and utilize the most
efficient equipment; and to create or eliminate any or all operations or job
classifications, subject to the seniority provisions herein contained. The
Employer shall have the right to make and enforce reasonable rules for the
conduct and appearance of employees not inconsistent with the provisions of this
Agreement.

 

2. It is understood that all management rights held prior to the execution of
this Agreement, other than those specifically surrendered by this Agreement,
continue to be retained by the Employer.

 

ARTICLE IV
CONTROL AND DISCHARGE

 

1. Employer shall have the sole right to direct and control its employees.
Employer reserves the right, which right is hereby recognized by the Union, to
hire, retain, promote, demote, transfer, layoff, suspend, discharge or rehire
according to the requirements of the business and according to skill and
efficiency, giving due consideration to seniority. Employer shall have the
unquestioned right to suspend or discharge employees for actions such as but not
limited, to dishonesty, willful misconduct, incompetence, drinking or
drunkenness on the job, insubordination, or other good cause, or participation
in a proven, deliberate slowdown, work stoppage, or strike in violation of this
settlement; provided, however, the Union does not waive its right to arbitrate,
in cases of incompetence or insubordination when in its opinion there has been a
flagrant miscarriage of justice.

 

2. It is further understood and agreed that, as a condition of employment, Union
members employed in the Employer’s Casino Hotel must be licensed under the Act.
If a Union member fails to obtain such a license or loses such a license for any
reason, he shall be released from employment and such release shall not be
subject to the grievance

 

5

--------------------------------------------------------------------------------


 

procedure of this Agreement or any other action against the Employer, provided,
however that should the Union member’s license subsequently be issued or
reinstated he will be eligible for re-employment if a vacancy exists in his job
classification.

 

ARTICLE V
SENIORITY

 

1. For the purpose of this Agreement, seniority shall be defined as length of
continuous service from the employee’s last employment date.

 

2. The seniority of employees who successfully complete the sixty (60) days
probationary period set forth in Article II, Paragraph 1, above, shall date from
the employee’s date of hire.

 

3. Seniority shall be broken by any of the following events:

 

(a)   Voluntary quit;

 

(b)   Discharge for cause;

 

(c)   Failure because of layoff, or any other reason to perform any work for the
Employer for six (6) months (one (1) year for illness) or a period equal to the
affected employee’s seniority at the time he last ceased active work for the
Employer, whichever period is shorter.

 

(d)   Failure to report for work on the next scheduled work day after the
Employer sends notice of recall from layoff by telegram to the employee’s last
known address or failure to so report on the second scheduled work day after
such notice is sent by registered or certified mail.

 

(e)  Failure to report for work upon expiration of a leave of absence.

 

(f)  Absence from work without notice to the Employer for two (2) consecutive
work days.

 

4.     Failure to report or failure to notify the Employer under Subsections D,
E, or F shall not result in a break in seniority, if such failure is due to
conditions beyond the employee’s control. Any loss of seniority under
Subsections D, E, or F shall constitute a voluntary leaving of work without good
cause.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI
NO DISCRIMINATION

 

1. There shall be no discrimination against any employee because of Union
membership or lawful Union activities or because of race, sex, age, creed or
national origin, or liability to military services.

 

2. The parties recognize and agree to comply with the Equal Employment
Opportunity and Affirmative Action, requirements of the New Jersey Casino
Control Act.

 

ARTICLE VII
VACATIONS

 

1. All employees covered by this Agreement, at the conclusion of their first
anniversary year of employment shall be entitled to one (1) week of vacation,
with pay.

 

2. All employees covered by this Agreement who shall have been regularly
employed for two (2) years but less than eight (8) years shall receive two
(2) weeks vacation, with pay.

 

3. All employees covered by this Agreement who shall have been regularly
employed for more than eight (8) years but less than ten (10) years shall
receive three (3) weeks vacation, with pay.

 

4. All employees covered by this Agreement who shall have been regularly
employed for ten (10) years or more shall receive four (4) weeks vacation, with
pay. The fourth (4) week may, with mutual consent, be taken on a per day basis,
provided the employee gives the employer ten (10) days notice of the day to be
taken.

 

5. Vacations shall be taken at the convenience of the Employer, but seniority
shall be recognized in scheduling the same.

 

6. All employees who have completed more than one (1) year of employment whose
employment is terminated for reasons other than cause, shall be entitled to a
proration of earned vacation for the year in which the termination or retirement
of said employee

occurs.

 

7. Vacation time cannot be accumulated from year to year and must be taken
within one (1) year of anniversary date.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VIII

HOLIDAYS

 

1. All employees covered by this Agreement shall be granted a holiday with pay
on the following days:

 

New Year’s Day

 

January 1st

 

 

 

Memorial Day

 

Last Monday in May

 

 

 

Independence Day

 

July 4th

 

 

 

Labor Day

 

1st Monday in September

 

 

 

Veteran’s Day

 

November 11th

 

 

 

Thanksgiving Day

 

4th Thursday in November

 

 

 

Christmas Day

 

December 25th

 

 

 

*Two Personal Days

 

To be taken during employee’s anniversary year

 

--------------------------------------------------------------------------------

*At least one (1) week notice of personal holidays is required with Employer
reserving the right of refusal when business conditions dictate.

 

When an employee’s normal work shift includes a holiday and he will not be
required to work on the holiday, the Employer shall notify him at least seven
(7) days before the holiday.

 

2. Holiday pay shall consist of eight (8) hours of straight time pay. Employees
who are required to work on a holiday shall be paid time and one-half (1 1/2)
for work performed on said holiday in addition to the holiday pay.

 

3. In order to qualify for holiday pay, the employee must report for work on his
last scheduled day before said holiday and his first scheduled day after said
holiday, unless said requirement is specifically waived by Employer. If an
employee is scheduled to work on a holiday but does not report for work, he
shall not receive holiday pay unless he shall have been excused by his Employer
from working on said holiday.

 

4. When pay day falls on a holiday specified in the contract, employees will be
paid on the day before.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IX
FUNERAL LEAVE

 

1. Members of the bargaining unit shall be permitted time off with pay to a
maximum of three (3) scheduled work days for the purpose of arranging and
attending the funeral of a member of the employee’s immediate family, defined as
mother, father, spouse, brother, sister, children, mother-in-law, father-in-law
and grandparents. Pay shall be the daily base hourly rate for eight (8) hours.
The Employer reserves the right to require official notification and/or proof of
death and attendance at funeral.

 

ARTICLE X
JURY DUTY

 

1. Members of the bargaining unit, who serve as jurors on regularly scheduled
work day or days shall be paid the difference only between the amount received
by him for such service and his daily base hourly rate for eight (8) hours to a
maximum of the (10) days for each call. Employee will provide his immediate
supervisor with:

 

A.  Seventy-two (72) hours of notice of such case.

B.   Copy of court order to “appear”.

C.   Official court documentation as to appearance and amount paid Juror by
court.

 

2. It is understood that employees will be expected to report to work if excused
from Jury Duty during normal work hours which reasonably coincide with scheduled
work time.

 

ARTICLE XI
HOURS OF WORK OVERTIME

 

1. The regular work week shall consist of five (5) consecutive days and the
regular work day shall consist of eight (8) consecutive hours.

 

2. Time and one-half (1 1/2) shall be paid for all time worked in excess of
eight (8) hours in any one day or in excess of forty (40) hours in any one week.
There will be no pyramiding of daily or weekly overtime or premium pay under any
of the terms of this Agreement.

 

3. If an employee is scheduled to work for an eight (8) hour shift, employee
shall receive one-half (1/2) hour break, as near the middle of the shift as is
possible, on Employer’s time.

 

4. Overtime and holiday time shall be paid for and shall not be compensated for
by giving employee time off.

 

9

--------------------------------------------------------------------------------


 

ARTICLE XII
WAGES

 

1. All employees working in any of the classifications in the schedule annexed
hereto shall be paid each week for services performed.

 

2. Attached hereto and marked “Schedule A”, and made part of this Agreement are
the wage rates applicable to the employees. The wage rate set forth in said
schedule is a minimum wage rate only. Attached hereto and marked as Schedule “B”
and made part of this Agreement are the wage increases applicable to the
employees.

 

3. Whenever an employee shall be called out in an emergency, he shall be paid
for no less than four (4) hours regardless of the number of hours actually
worked by him.

 

4. Attached hereto and marked as Schedule “C” and made part of this Agreement
are the Apprenticeship and Training Program rates.

 

ARTICLE XIII
BENEFITS

 

1. Effective May 1, 1996, the Employer agrees to contribute $3.45 per hour for
all straight time hours worked or paid, not to exceed 2080 hours per year, to
the Union Welfare Fund for each employee covered hereby retroactive to the first
(1st) day worked on behalf of employees who have completed their probationary
period.

 

2. The Employer agrees to contribute $1.27 per hour for all straight time hours
worked or paid not to exceed 2080 hours per year to the Union Pension Fund for
each Employee covered hereby, retroactive to the first (1st) day worked on
behalf of employees who have completed their probationary period.

 

3. The Employer agrees to contribute $.05 per hour for all straight time hours
worked or paid on or after May 1, 1996 not to exceed 2080 hours per year to the
Apprenticeship Training Program for each employee covered hereby, who has
completed his probationary period, retroactive to the first (1st) day worked by
said employee or May 1, 1996, whichever is later.

 

4. Effective May 1, 1996, the Employer agrees to contribute One dollar and
seventy-five cents ($1.75) per hour to the Union Annuity Fund for each hour
worked by employees covered herein. Prior to such contribution, the Union will
supply the Employer with a copy of the Fund Trust Agreement, the IRS tax exempt
determination letter and the Fund Plan. In the event the Annuity Fund is
governed by ERISA, this contribution shall be placed in one of the other tax
exempt fringe benefit funds as agreed upon between the parties.

 

5. Attached hereto and marked Schedule “B” and made part of this Agreement are
the

 

10

--------------------------------------------------------------------------------


 

benefit contribution increases applicable to the Funds unless reallocated by the
Union as set forth in Schedule B.

 

ARTICLE XIV
VISITATION

 

1. Representatives of the Union shall have the right to visit the Hotel/Casino
at reasonable times in order to investigate matters covered by this Agreement
and grievances hereunder. Said visits shall not be made at such time or in such
manner as shall prevent the orderly operation of the hotel/casino business and
Union’s representatives shall notify the employer’s Director of Industrial
Relations or his designated representative in advance to arrange a time for and
nature of the intended visits.

 

ARTICLE XV
GRIEVANCES AND ARBITRATION

 

1. For the purpose of this Agreement, a grievance is defined as a complaint,
dispute, or controversy between the parities as to the application or
interpretation of this Agreement. All grievances shall be presented by either
party to the other within five (5) working days of their origin in order to be
raised in a timely fashion. All grievances not raised in a timely fashion or not
processed in accordance with the time periods set out below shall be considered
waived and abandoned.

 

2. The following procedure shall be followed exclusively in the settlement of
all grievances arising under this Agreement:

 

Step 1. The first step of the grievance procedure shall be between the employee
and/or the shop steward and the employee’s supervisor. If the Employee is
dissatisfied with the action taken by the supervisor on his grievance, the
employee shall reduce the grievance to writing and present the written grievance
to his supervisor within two (2) working days of the supervisor’s verbal
response.

 

Step 2. If the grievance is not resolved in Step 1, then the shop steward shall
forward the written grievance to the department head within three (3) working
days of the response of the supervisor.

 

Step 3. In the event that the grievance is not adjusted satisfactorily after the
timely presentation of the written grievance to the department head, then a
meeting between the Union Business Agent and a designated representative of the
Hotel shall be arranged.

 

Step 4. In the event that the grievance is not adjusted satisfactorily at Step
3, then the matter may be referred to the American Arbitration Association for
final and binding arbitration within fourteen (14) calendar days of the
unsatisfactory response to Step 3.

 

11

--------------------------------------------------------------------------------


 

It is understood that the parties by mutual agreement may extend the time
periods for processing grievances.

 

In the event that the Employer is the aggrieved party, the Employer may begin
the processing of the grievance at Step 3.

 

Grievances shall not be processed by shop stewards or Union officials during
working hours, unless mutually agreed to between the Union and the Company.

 

In the event that a grievance is referred to arbitration, the grievance shall be
submitted to the Industrial Arbitration Tribunal of the American Arbitration
Association with the request that the Association send to the parties a list of
arbitrators pursuant to its procedures. A grievance in dispute shall be heard by
the arbitrator and his decision or award shall be final and binding upon the
parties hereto. The expenses incident to the arbitration shall be borne equally
by the Union and the Employer. Only one grievance at a time shall be heard by
the arbitrator unless otherwise agreed to by the parties. The arbitrator shall
not have the power to add to, subtract from or modify any of the terms of this
Agreement.

 

ARTICLE XVI
NO LOCKOUTS

 

1. Both the Union and the Employer recognize the service nature of the
hotel/casino business and the duty of the Employer to render continuous and
hospitable service to the public in the way of lodging, food and other necessary
accommodations. Therefore, the Union agrees that it will not call, engage in,
participate in, or sanction any strike, sympathy strike, work stoppage,
picketing, sit-down, sit-in, boycott, refusal to handle merchandise, or other
interference with the conduct of the Employer’s business for any reason
whatsoever, including the dealing by Employer with non-union suppliers or
delivery men; nor will Union interfere with any guest or tenant at the Hotel
engaged selling or exhibiting non-union made merchandise or in so doing
employing non-union help. Employer agrees that is shall not lockout its
employees or any of them. Any such action shall be a violation of this
agreement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XVII
SAFETY

 

1. The Union and the Employer agree that it is in the best interests of all
members of the bargaining unit to maintain a safe and healthy work place and to
observe all safety requirements.

 

2. Violations of established safety policies and procedures shall be grounds for
disciplinary action up to and including discharge.

 

ARTICLE XVIII
NEW JERSEY CASINO CONTROL ACT

 

1. The parties hereto recognize and agree that the State of New Jersey Casino
Control Act (P.L. 1977, c. 110) (the “Act”) and the rules and regulations
thereunder contain provisions requiring the licensing of employees, the
certifications of this and other provisions regulating and controlling “Casino
Hotel” employees of the Employer, and that this Agreement is subject thereto in
all respects.

 

ARTICLE XIX
SHOP STEWARDS

 

The Business Representative of the Union having jurisdiction over the site shall
appoint a competent journeyman as a Shop Steward with whom the Employer agrees
to recognize and meet. His employment may be terminated for just cause by the
employer subject to the Grievance & Arbitration procedure.

 

The Shop Steward shall take only the necessary time to perform his duties. The
Shop Steward shall have no authority to call any strike or stoppage of work or
to make any agreement with changes, modifies or alters any of the terms and
conditions set forth in this Agreement.

 

The Shop Steward shall not be discriminated against and shall be the last man
laid off. The term “Last Man” shall be construed as applying to journeymen and
apprentices, excluding only the foreman, who shall be considered an essential
employee and required to remain at the job site at the discretion of the
employer. The authority of the Shop Steward is limited solely to bringing
grievances to the attention of the Union and the Employers. As to the other
matters, neither the Steward nor any employee or group of employees shall be
deemed an agent of the Union or authorized to bind the Union. The Employer
agrees that the sole person or persons authorized or having the power to act as
agent of the Union shall be the Executive Committee of the South Jersey Regional
Council of Carpenters acting as a committee (or such substitutions or additional
persons as may be hereafter formerly designated by written notice to the
Employer). The Union shall not be responsible for the acts of any other or
persons including members and employees of the Union.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XX

GENERAL CONDITIONS

 

1. The Employer shall furnish shirt and trousers (and/or coveralls) and launder
same at no cost to the employee. All clothing furnished to the employee shall be
returned on termination.

 

2. An Employee shall be entitled to receive one (1) hot meal during the course
of an eight (8) hour shift, as near to the middle of the shift as possible. If
an employee is required to work overtime for two (2) hours or more beyond his
regular shift, or is called out in an emergency and works for four (4) hours or
more, he shall be entitled to a meal.

 

3. Company clothing may be exchanged on Company time.

 

4. Notwithstanding anything in the contract to the contrary, all paid
non-working time including but not limited to meal periods, rest and coffee
break periods, wash-up and changing times granted during an eight (8) hour shift
shall be limited to a total of one (1) hour, which shall be handled by 1. a
fifteen (15) minute coffee break midway during an employee’s first four
(4) hours on the job; 2. a thirty (30) minute meal period at the middle of the
employee’s shift; and 3. either, at the Employer’s designation, a fifteen (15)
minute break added to the thirty (30) minute meal period or a fifteen (15)
minute break at the end of the employee’s shift. The Employer will notify the
Union in writing and include the following waiver: “The Employer agrees to waive
the Most Favored Employer Clause with respect to the breaks issue.”

 

ARTICLE XXI
MOST FAVORED EMPLOYER

 

1. Recognizing the competitive nature of the casino/hotel industry and the
desirability of maintaining a balance among the hotels in Atlantic City, the
Union agrees that if it enters into any contract with another employer operating
a casino/hotel or contractor on behalf of a casino/hotel in Atlantic City
containing terms as to wages, hours, operating conditions or conditions of this
Agreement more favorable to said other Employer than the terms of this Contract,
then, at the Employer’s option, said terms shall be incorporated into this
Agreement and become supplementary thereto. The Union agrees that upon demand of
Employer it shall exhibit to the Employer or its authorized representative any
agreement entered into with another casino/hotel in Atlantic City, New Jersey. A
failure on the part of the Employer to insist upon the application of this
section, whether said failure is intentional or a result of an oversight, shall
not constitute a waiver of Employer’s right to demand enforcement of this
provision on other occasions. Nothing herein contained shall be interpreted to
render this provision applicable to a hotel or motel which does no own or
operate a casino in Atlantic City, New Jersey.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XXII
SAVINGS CLAUSE

 

If any clause of this Agreement or portion thereof is found to be illegal or
invalid, the remainder of the clause or provision shall remain unaffected and
all other provisions of the contract shall remain in full force and effect.

 

ARTICLE XXIII
PAST PRACTICES AND SIDE AGREEMENTS

 

This contract does not recognize oral agreements, understandings or past
practices. All such practices, side agreements, understandings must be in
writing and signed by the parties to be enforceable.

 

During the 180 day period from the date of ratification, each property shall
meet with the Union to agree and thereafter memorialize any past practices or
re-execute any side agreements that the parties consider enforceable in the new
agreement. In the event there is a dispute, the matter shall be submitted to
arbitration. The arbitrator shall not uphold a past practice or side agreement
which modifies or is inconsistent with the terms of the new collective
bargaining agreement (including its recognition clause) or which limits
productivity or efficiency. All side agreements shall be disclosed from one
property to another.

 

ARTICLE XXIV
TERM OF CONTRACT

 

1. This Contract shall continue in full force and effect until midnight,
April 30, 2001, unless that sixty (60) days prior written notice of an intention
to terminate, modify or amend the Contract is given by one party to the other.
In the event no such notice is given, then this contract shall continue in full
force and effect until such time as a sixty (60) day notice is so given.

 

2. The Union anticipates negotiating new or amended contracts with other casino
hotels and/or the Casino Hotel Association upon the expiration of the current
contracts. The Employer shall have the right to exercise the option of adopting
the first such contract as its own, provided such option is exercised at least
60 days prior to April 30, 2001. If such options is exercised the instant
contract shall remain in effect until such time as the new contract (with its
appropriate retroactivity) becomes applicable. Such option shall similarly be
applicable at the expiration of such successive contract between the parties
hereto. Any such contract shall contain the present Article XXI-Most Favored
Employer.

 

3. Amendments, additions and/or deletions to this Agreement, with the exception
of powers under articles XVIII and XIX, paragraph 2, will be null and void
unless in writing and signed by the parties hereto.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF the parties hereto, have set their hands and seals the day
and year first above written, in Atlantic County, State of New Jersey.

 

 

TROPICANA HOTEL CASINO

 

SOUTH JERSEY REGIONAL

 

 

COUNCIL OF CARPENTERS

 

 

LOCAL 623

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

SCHEDULE “A”
CURRENT WAGE RATES

 

Effective Date

 

CARPENTER

 

LEAD

 

 

 

 

 

 

 

05/01/96

 

$

18.36

 

$

19.93

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE “B”
WAGE AND BENEFIT CONTRIBUTION INCREASES

 

 

 

5/1/96

 

5/1/97

 

5/1/98

 

5/1/99

 

5/1/2000

 

 

 

 

 

 

 

 

 

 

 

 

 

Wages

 

$

.50

 

$

.50

 

$

.55

 

$

.65

 

$

.70

 

 

 

 

 

 

 

 

 

 

 

 

 

H&W

 

—

 

$

.15

 

$

.15

 

$

.15

 

$

.15

 

 

 

 

 

 

 

 

 

 

 

 

 

Pension

 

$

.35

 

$

.10

 

$

.10

 

$

.10

 

$

.10

 

 

 

 

 

 

 

 

 

 

 

 

 

Education Fund

 

$

.05

 

$

.05

 

$

.05

 

$

.05

 

$

.05

 

 

 

 

 

 

 

 

 

 

 

 

 

Annuity

 

—

 

$

.10

 

$

.10

 

$

.10

 

$

.10

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

.90

 

$

.90

 

$

.95

 

$

1.05

 

$

1.10

 

 

After the first year, the Union will have the right thirty (30) days prior to
the end of each contract year to reallocate the above amounts. Any money
reallocated during the 1996 contract to Health and Welfare, Pension or
Apprentice Education Training Funds will be paid on straight-time hours worked
or paid, not to exceed 2080 in a contract year. Money reallocated to Annuity
will be paid on all hours worked in excess of forty hours on an overtime basis.
Diversions made by the Union in the 1992 contract including the $.35 of 1991
will remain as is for the duration of the new agreement. No further right to
split reallocations between Annuity, Wages, Funds, etc.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE “C”
APPRENTICESHIP AND TRAINING PROGRAM

 

1. Title to be carpenter apprentice.

 

2. Use of employee in this title is at the option of the employer.

 

3. Apprentices may be assigned to work alone with respect to any task within the
Carpenter’s jurisdiction under the collective agreement, with the exception of
erecting scaffolding.

 

4. Apprentice carpenters will be compensated at the following rates during the
period of training. Four (4) year progression as follows:

 

1st 6 months

 

60% of Carpenter Rate

2nd 6 months

 

65% of Carpenter Rate

3rd 6 months

 

70% of Carpenter Rate

4th 6 months

 

75% of Carpenter Rate

5th 6 months

 

80% of Carpenter Rate

6th 6 months

 

85% of Carpenter Rate

7th 6 months

 

90% of Carpenter Rate

8th 6 months

 

95% of Carpenter Rate

9th 6 months

 

Full Carpenter Rate

 

NOTE: Apprentice carpenter compensation percent will be computed on the current
rate for Carpenter.

 

5. At the end of four (4) years, the employer will not be obligated to retain
the apprentice in its employ.

 

6. The ratio of apprentice to all journeymen covered by the collective
agreement, including lead persons, will not exceed one (1) apprentice for
fifteen (15) or less journeymen; two (2) apprentices for sixteen (16) up to
twenty-five (25) journeymen; and three (3) apprentice for twenty-six (26) up to
thirty-five (35) journeymen.

 

19

--------------------------------------------------------------------------------